Exhibit PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials $11,550,000.00 04-30-2008 04-30-2013 25915746 220 / 54 EJD References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “ * * * “ has been omitted due to text length limitations Grantor: PREMIER FINANCIAL BANCORP, INC. (TIN: 61-1206757) 2883 FIFTH AVE. HUNTINGTON, WV25702 Lender: FIRST GUARANTY BANK First Guaranty Square Banking Center - Commercial Lending 400 East Thomas Street P 0 Box 2009 Hammond, LA 70404-2009 (985) 345-7685 Principal Amount: $11,550,000.00 Initial Rate:5.000% Date of Note:April 30, 2008 PROMISE TO PAY. PREMIER FINANCIAL BANCORP, INC. ("Borrower") promises to pay to the order of FIRST GUARANTY BANK ("Lender"), in lawful money of the United States of
